Citation Nr: 1424652	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  08-35 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable initial evaluation for service-connected hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to June 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted service connection for right ear hearing loss with a noncompensable initial evaluation, effective from August 22, 2007.

In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of that hearing has been associated with the claims file.

The Veteran's appeal was remanded by the Board in May 2010 so that a VA medical opinion could be obtained in conjunction with the claim of entitlement to service connection for left ear hearing loss disability.  Such opinion was obtained in August 2010.  Based on this opinion, in a May 2011 rating decision, the RO granted service connection for left ear hearing loss disability, which constitutes a complete grant of the appeal in regard to that issue.  Therefore, that issue is no longer before the Board.  Concerning this, the Board also finds that there has been substantial compliance with the directives of the May 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

A noncompensable initial evaluation was assigned for the service-connected left ear hearing loss disability, effective from November 13, 2008.  No appeal has been taken from the May 2011 rating decision.  However, applicable law requires consideration of the service-connected left ear hearing loss, in combination with the service-connected right ear hearing loss, effective from November 13, 2008.  38 C.F.R. § 4.85 (2013).



FINDINGS OF FACT

1.  Prior to November 13, 2008, the Veteran's right ear hearing loss disability was manifested by Level II hearing acuity, and service connection had not been established for left ear hearing loss disability designated as Level I by operation of law.

2.  From November 13, 2008, the Veteran's service-connected hearing loss disability has been manifested by Level II hearing acuity, bilaterally.


CONCLUSION OF LAW

The criteria for a compensable initial evaluation for service-connected hearing loss disability have not been met at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected right ear hearing loss disability arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

As to the duty to assist, the Veteran's service treatment records and VA and private medical treatment records have been obtained.  38 C.F.R. § 3.159 (c)(2).  Additionally, adequate VA examinations in connection with the Veteran's claim were conducted in February 2008 and April 2009, and the reports of these examinations have been obtained.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA audiology examination reports include sufficient detail as to the current severity of the Veteran's hearing loss, including information concerning the functional impact of this disability.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative from the American Legion.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal and asked questions to ascertain the current state of the Veteran's right ear hearing loss disability.  No evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Service connection for right ear hearing loss was granted in the May 2008 rating decision on appeal, and a noncompensable initial rating was assigned effective August 22, 2007.  As such, the rating period for consideration is from August 22, 2007.  As noted above, service connection for left ear hearing loss disability was subsequently granted by a rating decision in May 2011, and a separate noncompensable initial rating was assigned effective from November 13, 2008.

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation for hearing impairment from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation of I for hearing impairment, subject to the provisions of 38 C.F.R. § 3.383(a)(3) regarding special consideration for paired organs.  Pursuant to 38 C.F.R. § 3.383(a)(3), compensation is payable for the combination of service-connected and nonservice-connected hearing loss disability, as if both ears were service-connected (provided the nonservice-connected hearing loss disability is not the result of willful misconduct), where service-connected hearing impairment in one ear is compensable to a degree of 10 percent or more, and the nonservice-connected ear hearing loss meets the criteria for hearing loss "disability" under 38 C.F.R. § 3.385.

The Veteran was initially provided a VA audiology examination in February 2008.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
75
90
LEFT
45
65
60
60

The speech recognition scores, using Maryland CNC word list, were 96 percent in the right ear and 92 percent in the left ear.  The diagnosis was sensorineural hearing loss, bilaterally.  As to the disability's functional impact, the Veteran reported difficulty communicating in noise.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Veteran was provided a VA audiology examination in April 2009.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported his hearing loss interfered with activities of daily living and his career.  He stated that he avoided social situations where he would have difficulty hearing in noise.  See Martinak, 21 Vet. App. at 455.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
75
90
LEFT
45
65
60
60

The speech recognition scores, using Maryland CNC word list, were 96 percent, bilaterally.  The diagnosis was bilateral sensorineural hearing loss.  As to the disability's impact on occupational activities, the examiner found that there were significant effects due to hearing difficulty but that the Veteran's daily activities were not affected.  See Martinak, 21 Vet. App. at 455.

The Veteran submitted a report of a private audiology examination conducted in February 2010.  The Veteran reported significant difficulty understanding speech in the presence of background noise, in group situations, on the telephone and even in one-on-one situations without the use of his hearing aids.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
55
75
90
LEFT
40
55
55
65

The speech recognition scores were 94 percent in the right ear and 88 percent in the left ear.  However, there is no indication that these scores were obtained using the Maryland CNC word list.

At the March 2010 Board hearing, the Veteran testified that he experienced difficulty hearing people, including his wife, which impacted his social life.  See Martinak, 21 Vet. App. at 455.

Most recently, the Veteran was provided a VA audiology examination in May 2011.  On audiological evaluation, pertinent pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
60
75
90
LEFT
45
65
60
60

The speech recognition scores were 96 percent, bilaterally.  However, there is no indication that these scores were obtained using the Maryland CNC word list.

The February 2008 VA audiological examination revealed a right ear pure tone threshold average of 67.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 96 percent in the right ear, using the Maryland CNC word list.  Applying the clinical findings from the February 2008 audiological evaluation to the rating criteria results in Level II hearing acuity for the right ear.  See 38 C.F.R. § 4.85, Table VI.  Applying the Level II Roman Numeral designation for the right ear, and Level I Roman Numeral designation for the nonservice-connected left ear (per § 3.383), to Table VII results in a noncompensable disability rating for right ear hearing loss disability.  38 C.F.R. §§ 3.383, 4.85 (2013).

The April 2009 VA audiological examination revealed a right ear pure tone threshold average of 67.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and a left ear pure tone threshold average of 57.5 decibels, at 1000, 2000, 3000, and 4000 Hertz, and speech discrimination ability of 96 percent, bilaterally, using the Maryland CNC word list.  Applying the clinical findings from the April 2009 audiological evaluation to the rating criteria results in Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI.  Applying these numeral designations to Table VII results in a noncompensable disability rating for service-connected bilateral hearing loss disability.  38 C.F.R. §§ 3.383, 4.85.

As such, a compensable initial evaluation is not supported by the evidence of record at any time during the rating period on appeal.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone decibel loss values are 55 or greater at 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz in either ear, or 30 or less at 1000 Hertz and 70 or more at 2000 Hertz, the criteria for exceptional patterns of hearing impairment must be considered.  38 C.F.R. § 4.86(a), (b) (2013).  However, none of the examination results dated during the entire appeal period reflect an exceptional pattern of hearing impairment in either ear; as such, the criteria in 38 C.F.R. § 4.86(a) or (b) do not apply.

Generally, evaluating a disability using either the corresponding or an analogous diagnostic code contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

In this case, the record does not reflect that the average functional impairment from the Veteran's service-connected hearing loss disability is in excess of that contemplated by the assigned rating at any time during the rating period on appeal.  As noted above, results from the adequate audiological evaluations of record reflect the Veteran's hearing acuity.  While the Board recognizes the Veteran's assertions that he experiences difficulty communicating and hearing conversation, such manifestations are adequately contemplated by the schedular criteria for a noncompensable rating under Diagnostic Code 6100, which explicitly contemplates hearing acuity, bilaterally.  These manifestations of the Veteran's hearing loss and all other manifestations noted in the record are not exceptional in terms of the Veteran's disability level and symptomatology, and have not been shown to be productive of more than the average impairment in earning capacity commensurate with this level of hearing impairment.  In addition, the record does not reflect that the Veteran has required frequent hospitalizations, and there is no indication of marked interference with employment due to his service-connected hearing loss disability.  In sum, the Board determines that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not reflect, that the disability at issue renders him unable to secure and follow substantially gainful employment.  The Board acknowledges that the April 2009  VA examiner noted that the Veteran's hearing loss disability had significant effects on occupational activities due to hearing difficulty as the Veteran reported his hearing loss interfered with activities of his career and he avoided social situations where he would have difficulty hearing in noise.  However, these findings do not demonstrate that the Veteran's hearing loss disability alone, regardless of his age, prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's service-connected hearing loss disability, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable initial evaluation for service-connected hearing loss disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


